782 A.2d 539 (2001)
Serguei BOURDEEV, Appellant,
v.
COMMONWEALTH of Pennsylvania, Department of Transportation, Bureau of Driver Licensing, Appellee.
Supreme Court of Pennsylvania.
Argued October 17, 2001.
Decided October 26, 2001.
Thomas P. Pfender, Charles Nistico, Lawrence J. DiAngelus, Media, for Serguei Bourdeev.
David M. McGlaughlin, Philadelphia, for Pa. Association of Criminal Defense Lawyers.
Marc A. Werlinsky, King of Prussia, Harold Cramer, Timothy Peter Wile, Harrisburg, for Driver Licensing Bureau.
*540 Before ZAPPALA, CAPPY, CASTILLE, NIGRO, NEWMAN and SAYLOR, JJ.
Prior Report: Pa.Cmwlth., 755 A.2d 59.

ORDER
PER CURIAM:
The order of the Commonwealth Court is affirmed based upon the reasoned opinion of Senior Judge Joseph F. McCloskey.
Chief Justice Flaherty did not participate in the consideration or decision of this case.